Livt Richd Way Attourny unto mrs Elizabeth Freake Admx unto the Estate of mr John Freake decd plaint. agt John Williams of Boston Boateman Defendt in an action of debt for witholding nineteen pounds eleven Shillings & ten pence as appeares by Note under his hand & Booke wth forbearance & other due damages according to attachmt datd April: 17° 1676. . . . The Jury . . . founde for the plaint, due by note according to attachmt Nineteen pounds eleven Shillings ten pence & costs of Court being twenty three Shillings & eight pence.